DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0014]: As written it reads “FIG. 1A is a schematic diagram illustrating the elements of a PANIR system in accordance”, however, this is the first instance of the acronym PANIR, therefore, the term should be spelled out to provide clarity.
[0046]: As written it reads “To minimize any potentially confounding correlations between the PANIR measurements and any environmental variations, PANIR spectra were collected by random sample selection for both he calibration set and the validation set”, however, to correct the typo, the bold/underlined “he” should be changed to “the”.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities: 
Regarding claim 5, the claim reads “further comprising at least one optical element configured to direct the light received from a multimode optical fiber coupled to the light source to the light receiving face of the beam combiner, wherein the at least optical element comprises at least one of a plano-convex lens and a prism”. However, to be grammatically correct, the wherein clause should read “wherein the at least one optical element comprises at least one of a plano-convex lens and a prism”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7 and 8, the claims recite “wherein the minimum wavelength is about 1000nm and the maximum wavelength is about 2000nm” (Claim 7) and “wherein the minimum wavelength is about 1300 nm and the maximum wavelength is about 2000 nm” (Claim 8). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation of the wavelength range of 1000 nm-2000 nm, and the claim 8 also recites the wavelength range of 1300 nm-2000 nm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, the recitation of “about” is interpreted broadly to correspond to values that are approximately equal to (i.e. less than/equal to and/or greater than/equal to) the specified wavelengths. Thus, any reference which includes a wavelength range which includes would include the specified wavelength range would read on the claims. Should the applicant intend the claims not to read on wavelength values that are potentially out of the range (i.e. less than or greater than) by reciting “about”, the examiner recommends amending the claim language to remove the word “about”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2015005613 A1 “Kim” and further in view of Chen US 20100268058 A1 “Chen”.
Regarding claim 1, Kim teaches “A photoacoustic […] probe for obtaining photoacoustic near-infrared spectra from a region of interest, the probe comprising a beam combiner configured to direct light energy received from a light source into the region of interest and further configured to direct photoacoustic signals generated by at least one structure within the region of interest to an acoustic detector, wherein the photoacoustic signals are produced within the region of interest in response to illumination by the light energy” (“A photoacoustic probe for delivering optical pulses to a target and receiving associated acoustic signals, the probe comprising a light collector situated along an axis, the light collector defining a reflective surface and including an optical input aperture configured to couple optical pulses to a target through a volume defined by the reflective surface and a reflector output aperture, and to direct portions of the optical beam received from the target as to return to the target; an acoustic aperture configured to receive acoustic signals associated with the optical beam and couple the received acoustic signals to an acoustic transducer” [Claim 1], “In typical system, the optical pulses are at a wavelength near infrared wavelengths” [0009], “The photoacoustic imaging system pf claim 28, wherein the optical pulses are at near-infrared or infrared wavelengths” [Claim 31]. Therefore, Kim discloses a photoacoustic probe for obtaining photoacoustic near-infrared spectra from a region of interest. Furthermore, since the photoacoustic probe includes a light collector with an optical input aperture to couple optical pulses to a target and a reflector output aperture to direct portions of the optical beam received from the target and an acoustic aperture to couple received acoustic signals to an acoustic transducer (i.e. acoustic detector), the probe comprises a beam combiner configured to direct light energy received from a light source into the region of interest and further configured to direct photoacoustic signals generated by at least one structure within the region of interest to an acoustic detector, wherein the photoacoustic signals are produced within the region of interest in response to illumination by the light energy.).
Kim does not teach that the photoacoustic probe is “endoscopic”.
Chen is within the same field of endeavor as the claimed invention because it discloses a photoacoustic medical imaging device [Abstract].
Chen teaches that the photoacoustic probe is “endoscopic” (“The present disclosure relates to photoacoustic imaging modules for medical diagnosis. […] An array of ultrasonic transducers, which can be capacitive micromachined ultrasonic transducers (CMUT) or piezoelectric transducers, may be used to receive the ultrasound transmitted from the tissue. The infrared light for photoacoustic imaging may be provided via an array of light sources along the peripheral of this module, which can be an array of near-infrared laser diodes, light emitting diodes, or optical fibers […] the module may be integrated into a wireless endoscope to create an internal imaging device that delivers better image contrast and operates at lower voltage and power” [0016], and “In FIG. 8, a wireless capsule endoscope 880 includes a photoacoustic imaging module rather than an ultrasound imaging module 800 […] On this photoacoustic system, in order to reduce the power consumption the CMUT arrays 872 are used only for ultrasound reception. One or more light sources 876, for example, infrared laser diodes, light emitting diodes and/or optical fibers, are used to stimulate the target tissue 190 that will generate ultrasound through a rapid thermal-elastic expansion process” [0059]. Therefore, the photoacoustic probe is endoscopic.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the photoacoustic probe of Kim such that it is endoscopic as disclosed in Chen in order to perform internal imaging of a patient with better image contrast and such that the probe operates at a lower voltage and power (see Chen: [0016]). Incorporating the photoacoustic probe elements of Kim into a wireless endoscope as disclosed in Chen is one of a finite number of ways to perform photoacoustic imaging within a patient to achieve better image contrast with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining photoacoustic images with better image contrast.
Regarding claim 2, Kim teaches “wherein the beam combiner comprises a pentaprism, the pentaprism comprising: a. a beam combining face configured to direct the light received from a light receiving face into the region of interest and further configured to receive the photoacoustic signals from the region of interest; “b. the light receiving face configured to direct the light received from the light source to the beam combining face; c. an acoustic reflecting face configured to reflect the acoustic signals received from the beam combining face to an acoustic detection face; and d. the acoustic detecting face configured to direct the photoacoustic signals received from the acoustic reflecting face to the acoustic detector”  (“Photoacoustic probes for delivering optical pulses to a target and receiving associated acoustic signals comprise a light collector situated along an axis, the light collector defining a reflective surface and including an optical input aperture configured to couple optical pulses to a target through a volume defined by the reflective surface and a reflector output aperture, and to direct portions of the optical beam received from the target back to the target. An acoustic aperture is configured to receive acoustic signals associated with the optical beam and couple the received acoustic signals to an acoustic transducer […] In some embodiments, the reflective surface is situated at an inner or an outer surface of a concave shell, or at a convex surface of a plano-convex lens or a plano surface of a plano-plano lens. […] In typical examples, at least one acoustic transducer is secured to the lens and configured to receive the acoustic signals associated with the optical beam and an optical fiber is situated so as to direct optical pulses through the optical input aperture to the target […] In typical examples, an acoustic transducer is secured to the concave shell and situated to receive the acoustic signal, and an optical fiber is secured to the concave shell and configured to deliver the optical beam to the target through the output aperture” [0007] and “In typical system, the optical pulses are at a wavelength near infrared wavelengths […] In some examples, the light collector comprises a plano-convex lens and the reflective surface is defined on the convex surface of the plano-convex lens, and the acoustic transducer is secured to the plano-convex lens” [0009] and “The light collector 110 includes a reflective surface 112 that can be provided as a metallic or dielectric coating on a hemispherical, parabolic, elliptical, ovoid, polygonal or other concave surface, including other aspheric shapes and shapes defined by multiple segments having different shapes and orientations” [0040].
In this case, since the light collector 110 includes a reflective surface on a polygonal concave surface (i.e. as a pentaprism/lens), and includes an optical input aperture configured to couple optical pulses to a target (i.e. direct light received from a light receiving face through the reflective surface and optical fiber), and a reflector output aperture to direct portion of the optical beam received from the target (i.e. the photoacoustic signal), the light collector constitutes a beam combiner comprising a pentaprism including: a beam combining face configured to direct the light received from a light receiving face to a region of interest and further configured to receive the photoacoustic signals from the region of interest. An optical beam can only be delivered if it was received and consequently reflected from a light source. Therefore, since the reflective surface of the plano-convex lens (i.e. convex shell/surface, see [0009]) is configured to reflect an infrared optical beam and the optical fiber secured to the concave shell is configured to deliver the optical beam to the target through the output aperture (i.e. of the light collector, see [0007]), the device includes a light receiving face configured to direct the light received from the light source to the beam combining face (i.e. the light collector). Additionally, since the device includes an acoustic aperture which is configured to receive acoustic signals associated with the optical beam and couple the received acoustic signals to an acoustic transducer, the device includes an acoustic reflecting face configured to reflect the acoustic signals received from the beam combining face (i.e. light collector) to an acoustic detection face and an acoustic detecting face configured to direct the photoacoustic signals received from the acoustic reflecting face to the acoustic detector (i.e. the acoustic transducer).).
Regarding claims 3 and 4, Kim teaches “further comprising the acoustic detector coupled to the acoustic detecting face” (Claim 3) and “wherein the acoustic detector comprises an acoustic transducer” (Claim 4) (“An acoustic aperture is configured to receive acoustic signals associated with the optical beam and couple the received acoustic signals to an acoustic transducer” [0007]. In this case, the acoustic aperture includes the acoustic receiving face and the acoustic detecting face. In order for the acoustic aperture to receive acoustic signals associated with the optical beam and couple the received acoustic signals to an acoustic transducer (i.e. acoustic detector), the acoustic detector, must have been coupled to the acoustic detecting face of the acoustic aperture.).
Regarding claim 5, Kim teaches “further comprising at least one optical element configured to direct the light received from […] the light source to the light receiving face of the beam combiner, wherein the at least [one] optical element comprises at least one of a plano-convex lens and a prism” (“In other embodiments, the reflective surface is situated at an inner or an outer surface of a concave shell, or at a convex surface of a plano-convex lens or a plano surface of a plano-plano lens” [0007]. Therefore, since the reflective surface of the light collector is situated at a convex surface of a plano-convex lens, the system further comprises at least one optical element configured to direct light received from the light source to the light receiving face of the beam combiner (i.e. the light collector), wherein the at least one optical element comprises at least one of a plano-convex lens.).
Kim does not explicitly teach “a multimode optical fiber coupled to the light source”.
Chen teaches “a multimode optical fiber coupled to the light source” (“Another possible solution included a customized optical fiber head for infrared excitation and ultrasound reception […] The optical fiber was used to introduce infrared radiation from an external laser source to the target object for stimulation as well as to guide the reflected infrared radiation (which carries the ultrasound information) to an external signal processing optoelectronic unit” [0014] and “The imager 100 may include one, or an array of optical fiber 106 configured to provide infrared illumination. For photoacoustic imaging, the power density of infrared light needed is in the order of milli-joules per square centimeter. A multi- or single-mode optical fiber is capable of delivering this power intensity” [0036]. Thus, a multimode optical fiber coupled to an external laser source (i.e. light source) is configured to direct light received from the light source.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Kim to include the multimode optical fiber of Chen in order to transmit light from the light source. A multimode optical fiber is one of a finite number of devices which can be used to transmit light from a light source with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of directing light from a light source for performing photoacoustic imaging.
Regarding claims 6-8, Kim teaches “wherein the light source is configured to produce the light in a wavelength scanning pattern range from a minimum wavelength to a maximum wavelength” (Claim 6); “wherein the minimum wavelength is about 1000 nm and the maximum wavelength is about 2000 nm” (Claim 7) and “wherein the minimum wavelength is about 1300 nm and the maximum wavelength is about 2000 nm” (Claim 8) (“Optical beams, optical radiation and light refer to propagating electromagnetic radiation at wavelengths between about 200 nm and 3000 nm” [0038] and “In typical systems, the optical pulses are at a wavelength near infrared wavelengths” [0009] and “Pulsed light sources are typically used in PAI, but continuous sources can be used in some examples” [0058]. Infrared light inherently has a wavelength within the range of 780 nm to 1 mm. Therefore, since the optical beams are between 200 nm and 3000 nm and photoacoustic imaging is typically performed at wavelengths near infrared wavelengths (i.e. between 780nm to 1mm) the light source is configured to produce the light in a wavelength scanning pattern range from a minimum wavelength to a maximum wavelength. Furthermore, since the optical beams are between about 200 nm and 3000 nm, the minimum wavelength can be about 1000 nm and the maximum wavelength can be about 2000 nm, furthermore, the minimum wavelength can be about 1300 nm and the maximum wavelength can be about 2000 nm.).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. US 20020183602 A1 “Wenzel” and further in view of Kim et al. US 2015005613 A1 “Kim” and Chen US 20100268058 A1 “Chen”
Regarding claim 9, Wenzel teaches “A method for measuring a hydration of a connective tissue in vivo […], the method comprising […] d. transforming the detected […] signals into a […] spectrum, the […] spectrum comprising a plurality of […] signals and a corresponding wavelength, the corresponding wavelength indicative of the wavelength of light used to produce the corresponding […] signal; “e. transforming the […] spectrum into a tissue hydration using at least one predetermined single wavelength linear regression model” (“A method for quantifying hydration of living tissue non-invasively, based on in vivo spectral measurements, comprising the steps of: […] measuring a spectrum at a selected tissue measurement site on a living subject; estimating hydration of said tissue measurement site from said spectrum according to said prediction model” [Claim 1]. Therefore, the method is used for measuring a hydration of tissue in vivo.
Furthermore, Wenzel discloses “Preprocessing includes operations such as scaling, normalization smoothing, derivative, filtering and other transformations that attenuate the noise and instrumentation variation without affecting the signal of interest” [0038] and “Prediction may include operations such as multiple linear least squares regression (MLR), principle component regression (PCR), and partial least squares regression (PLR) analysis that process the measurement y = g(x)” [0041]. Therefore, the data that is obtained by the system is transformed into a spectrum, the spectrum comprising a plurality of signals and a corresponding wavelength, the corresponding wavelength indicative of the wavelength of light used to produce the corresponding signal and transforming the spectrum into a tissue hydration using at least one predetermined single wavelength linear regression model.).
Wenzel does not teach “using a photoacoustic endoscopic probe”; “photoacoustic spectrum”; photoacoustic signal”; “a. providing the endoscopic probe, the endoscopic probe comprising a beam combiner configured to direct light energy received from a light source into a region of interest containing the connective tissue and further configured to direct photoacoustic signals generated by the connective tissue within the region of interest to an acoustic detector”; “b. direct light produced by the light source into the region of interest using the endoscopic probe, wherein the light is produced in a wavelength scanning pattern ranging from a minimum wavelength to a maximum wavelength”; “c. detecting photoacoustic signals produced within the region of interest in response to illumination by the light”.
Kim is within the same field of endeavor as the claimed invention because it discloses a photoacoustic probe which includes reflective surfaces situated to redirect scattered or reflected optical radiation from a specimen (see Abstract). 
Kim teaches “using a photoacoustic […] probe”; “photoacoustic spectrum”; “photoacoustic signal”; “a. providing the […] probe, the […] probe comprising a beam combiner configured to direct light energy received from a light source into a region of interest containing the connective tissue and further configured to direct photoacoustic signals generated by the connective tissue within the region of interest to an acoustic detector” (“A photoacoustic probe for delivering optical pulses to a target and receiving associated acoustic signals, the probe comprising a light collector situated along an axis, the light collector defining a reflective surface and including an optical input aperture configured to couple optical pulses to a target through a volume defined by the reflective surface and a reflector output aperture, and to direct portions of the optical beam received from the target as to return to the target; an acoustic aperture configured to receive acoustic signals associated with the optical beam and couple the received acoustic signals to an acoustic transducer” [Claim 1], “In typical system, the optical pulses are at a wavelength near infrared wavelengths” [0009], “The photoacoustic imaging system pf claim 28, wherein the optical pulses are at near-infrared or infrared wavelengths” [Claim 31]. Therefore, Kim provides a photoacoustic probe for emitting optical pulses in a photoacoustic spectrum (i.e. near infrared wavelengths) such that a photoacoustic signal is obtained. Furthermore, since the photoacoustic probe includes a light collector including an optical input aperture configured to couple optical pulses to a target and a reflector output aperture to direct portion of the optical beam back to the target and an acoustic aperture configured to receive acoustic signals associated with the optical beam and couple the received acoustic signals to an acoustic transducer, the probe includes a beam combiner configured to direct light energy received from a light source into a region of interest containing the connective tissue and further configured to direct photoacoustic signals generated by the connective tissue within the region of interest to an acoustic detector.); 
“b. direct light produced by the light source into the region of interest using the endoscopic probe, wherein the light is produced in a wavelength scanning pattern ranging from a minimum wavelength to a maximum wavelength” (“the light collector defining a reflective surface and including an optical input aperture configured to couple optical pulses to a target” [Claim 1]; “Optical beams, optical radiation and light refer to propagating electromagnetic radiation at wavelengths between about 200 nm and 3000 nm” [0038] and “In typical systems, the optical pulses are at a wavelength near infrared wavelengths” [0009] and “Pulsed light sources are typically used in PAI, but continuous sources can be used in some examples” [0058]. Therefore, the light source is configured to direct the light produced by the light source into the region of interest using the probe (i.e. specifically the optical input aperture of the light collector or the photoacoustic probe), wherein the light is produced in a wavelength scanning pattern ranging from a minimum wavelength to a maximum wavelength.); 
“c. detecting photoacoustic signals produced within the region of interest in response to illumination by the light” (“An acoustic aperture is configured to receive acoustic signals associated with the optical beam and couple the received acoustic signals to an acoustic transducer” [0007] and “With reference to FIG. 12, a representative PA imaging method 1200 includes applying one or more optical probe pulses to one or more target locations at 1202 […] Photoacoustic signals responsive to the combined probe pulses and the collected scattered portions are detected at 1208” [0057]. Therefore, the method involves detecting photoacoustic signals with the acoustic aperture.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wenzel to include the steps of providing a photoacoustic probe including a beam combiner, directing light produced by the light source and detecting photoacoustic signals as disclosed in Kim in order to enhance the effective intensity and diffusivity of a light source used to illuminate a specimen (see Kim: [0006]). Wenzel utilized near infrared (NIR) light to irradiate a subject and to obtain absorption spectra. NIR light when irradiated to a subject, induced a photoacoustic signal which can be detected. Combining the prior art elements according to known techniques would yield the predictable result of enhancing the effective intensity of the light source such that the NIR light of Wenzel is effectively irradiated to the subject and a photoacoustic signal is acquired for assessing the patient.
The combination of Wenzel and Kim does not teach that the photoacoustic probe is “endoscopic”.
Chen is within the same field of endeavor as the claimed invention because it discloses a photoacoustic medical imaging device [Abstract].
Chen teaches that the photoacoustic probe is “endoscopic” (“The present disclosure relates to photoacoustic imaging modules for medical diagnosis. […] An array of ultrasonic transducers, which can be capacitive micromachined ultrasonic transducers (CMUT) or piezoelectric transducers, may be used to receive the ultrasound transmitted from the tissue. The infrared light for photoacoustic imaging may be provided via an array of light sources along the peripheral of this module, which can be an array of near-infrared laser diodes, light emitting diodes, or optical fibers […] the module may be integrated into a wireless endoscope to create an internal imaging device that delivers better image contrast and operates at lower voltage and power” [0016], and “In FIG. 8, a wireless capsule endoscope 880 includes a photoacoustic imaging module rather than an ultrasound imaging module 800 […] On this photoacoustic system, in order to reduce the power consumption the CMUT arrays 872 are used only for ultrasound reception. One or more light sources 876, for example, infrared laser diodes, light emitting diodes and/or optical fibers, are used to stimulate the target tissue 190 that will generate ultrasound through a rapid thermal-elastic expansion process” [0059]. Therefore, the photoacoustic probe is endoscopic.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the photoacoustic probe of Kim such that it is endoscopic as disclosed in Chen in order to perform internal imaging of a patient with better image contrast and such that the probe operates at a lower voltage and power (see Chen: [0016]). Incorporating the photoacoustic probe elements of Kim into a wireless endoscope as disclosed in Chen is one of a finite number of ways to perform photoacoustic imaging within a patient to achieve better image contrast with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining photoacoustic images with better image contrast.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793